 
 
I 
108th CONGRESS 2d Session 
H. R. 3830 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Castle introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend title 31, United States Code, to provide reasonable standards for congressional gold medals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Congressional Gold Medal Enhancement Act of 2004. 
2.Reasonable standards established for Congressional gold medals 
(a)In generalSection 5111 of title 31, United States Code, is amended by adding at the end the following new subsection: 
 
(e)congressional gold medal standards 
(1)Maximum numberDuring any calendar year beginning after December 31, 2004, the Secretary of the Treasury may strike not more than 2 congressional gold medals for presentation pursuant to an Act of the Congress. 
(2)Program requirementsThe Secretary may strike congressional gold medals only in accordance with the following requirements: 
(A)RecipientsOnly an individual may be a recipient of a congressional gold medal. 
(B)TimingNo gold medal may be presented posthumously on behalf of any individual except during the 20-year period beginning 5 years after the death of the individual (unless the Act of Congress authorizing the striking of such medal was enacted before the death of such individual).. 
 
